32 N.J. 277 (1960)
160 A.2d 627
FLUORO ELECTRIC CORPORATION, PLAINTIFF-RESPONDENT,
v.
SMITH TRANSPORT LIMITED, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 25, 1960.
Decided May 9, 1960.
Mr. Jerome S. Lieb argued the cause for the defendant-appellant (Messrs. Harkavy & Lieb, attorneys).
Mr. Arthur Slavitt argued the cause for the plaintiff-respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Conford in the court below.
BURLING, J., concurring in result.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.